Citation Nr: 1343149	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-13 385A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to medical expense reimbursement.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision letter by the Veterans Affairs Medical Center in Portland, Oregon.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1969 to November 1971. 

2.	On December 30, 2009, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Portland, Oregon, that the Veteran died in June 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
	                                            MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


